
	
		II
		110th CONGRESS
		2d Session
		S. 3737
		IN THE SENATE OF THE UNITED STATES
		
			December 11
			 (legislative day, December 10), 2008
			Mr. Harkin (for himself
			 and Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to carry out a
		  program to enable certain individuals to trade certain old automobiles for
		  certain new automobiles, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Sell Fuel Efficient Cars Act of
			 2008.
		2.Passenger
			 Automobile Trade-In Program
			(a)DefinitionsIn
			 this section:
				(1)Automobile,
			 fuel, manufacturer, passenger automobileThe terms
			 automobile, fuel, manufacturer, and
			 passenger automobile have the meaning given such terms in section
			 32901 of title 49, United States Code.
				(2)Eligible
			 individualThe term eligible individual means an
			 individual—
					(A)who does not have
			 more than 3 passenger automobiles registered under his or her name;
					(B)who filed a
			 return of Federal income tax for a taxable year beginning in 2007, and, if
			 married for such taxable year (as determined under section 7703 of the Internal
			 Revenue Code of 1986), filed a joint return;
					(C)who is not an
			 individual with respect to whom a deduction under section 151 of the Internal
			 Revenue Code of 1986 is allowable to another taxpayer for a taxable year
			 beginning in the calendar year in which the individual's taxable year
			 begins;
					(D)whose adjusted
			 gross income reported in such return was not more than $25,000 ($40,000 in the
			 case of a joint tax return or a return filed by a head of household (as defined
			 in section 2(b) of the Internal Revenue Code of 1986));
					(E)who has not
			 acquired an automobile under the Program; and
					(F)who did not file
			 such return jointly with another individual who has acquired an automobile
			 under the Program.
					(3)Eligible new
			 automobile
					(A)In
			 generalThe term eligible new automobile, with
			 respect to a trade of an eligible old automobile by an eligible individual
			 under the Program, means a passenger automobile that—
						(i)has
			 never been registered in any jurisdiction;
						(ii)was manufactured
			 by an automobile manufacturer that has—
							(I)operations in the
			 United States, the failure of which would have a systemic adverse effect on the
			 overall economy of the United States or a significant loss of United States
			 jobs, as determined by the Secretary; and
							(II)operated a
			 manufacturing facility that produced automobiles or automobile components in
			 the United States throughout the 20-year period ending on the date of the
			 enactment of this Act;
							(iii)was assembled
			 in the United States; and
						(iv)has a fuel
			 economy that—
							(I)is not less than
			 25 miles per gallon, as determined by the Administrator of the Environmental
			 Protection Agency using the 5-cycle fuel economy measurement methodology of
			 such Agency; and
							(II)has a fuel
			 economy that is more than 4.9 miles per gallon greater than the fuel economy of
			 such eligible old automobile, as determined by the Administrator using the
			 2-cycle fuel economy measurement methodology of such Agency for both
			 automobiles.
							(B)Fuel economy
			 testing methodologiesIf a passenger automobile described in
			 subclause (I) or (II) of subparagraph (A)(iv) has not been measured using the
			 respective methodologies described such subclauses, the Administrator may
			 estimate what such measurement would be if the Administrator were to use the
			 respective methodology for purposes of determining the fuel economy under such
			 subclauses.
					(4)Eligible old
			 automobileThe term eligible old automobile, with
			 respect to a trade for an eligible new automobile by an eligible individual
			 under the Program, means a passenger automobile that—
					(A)is
			 operable;
					(B)was first
			 registered in any jurisdiction by any person not less than 10 years before the
			 date on which such trade is initiated;
					(C)is registered
			 under such eligible individual's name on the date on which such trade is
			 initiated; and
					(D)was registered
			 under such eligible individual's name before December 1, 2008.
					(5)Fuel
			 economyThe term fuel economy means the average
			 number of miles traveled by an automobile for each gallon of gasoline (or
			 equivalent amount of other fuel) used, as determined by the Administrator of
			 the Environmental Protection Agency.
				(6)ProgramThe
			 term Program means the Passenger Automobile Trade-In Program
			 established under subsection (b).
				(7)SecretaryThe
			 term Secretary means the Secretary of the Treasury, or the
			 Secretary's designee.
				(b)Program
			 establishedThe Secretary shall establish the Passenger
			 Automobile Trade-In Program to provide eligible individuals with subsidies to
			 purchase eligible new automobiles in exchange for eligible old
			 automobiles.
			(c)Duration of
			 ProgramThe Program shall commence on the date on which the
			 Secretary prescribes regulations under subsection (g) and shall terminate on
			 December 31, 2009.
			(d)Trades
				(1)In
			 generalExcept as otherwise provided in this subsection, if an
			 eligible individual and a seller of an eligible new automobile initiate a trade
			 as described in subsection (e) for such new automobile with an eligible old
			 automobile of the eligible individual, the Secretary shall provide to the
			 seller of such new automobile $10,000.
				(2)Limitation on
			 purchase price of eligible new automobilesThe Secretary may not
			 make any payment under this subsection for a trade for an eligible new
			 automobile under the Program if the purchase price of such new automobile
			 exceeds the manufacturer's suggested retail price for such new
			 automobile.
				(3)Compensation
			 for delayed paymentsIn the case that a payment under this
			 subsection to a seller for a trade under the Program is delayed, the Secretary
			 shall provide to such seller the amount otherwise determined under this
			 subsection plus interest at the overpayment rate established under section 6621
			 of the Internal Revenue Code of 1986.
				(e)Initiation of
			 tradeAn eligible individual and the seller of an eligible new
			 automobile initiate a trade under the Program for such eligible new automobile
			 with an eligible old automobile of such individual if—
				(1)the eligible
			 individual, or the eligible individual's designee, drives such old automobile
			 to the location of such seller;
				(2)the eligible
			 individual provides to the seller—
					(A)such old
			 automobile; and
					(B)an amount (if
			 any) equal to the difference between—
						(i)the
			 purchase price of such new automobile; and
						(ii)the amount the
			 Secretary is required to provide to the seller under subsection (d); and
						(3)the eligible
			 individual and the seller notify the Secretary of such trade at such time and
			 in such manner as the Secretary considers appropriate.
				(f)Disposal of
			 eligible old automobiles
				(1)In
			 generalA seller who receives an eligible old automobile in
			 exchange for an eligible new automobile under the Program shall deliver such
			 old automobile to an appropriate location for proper destruction and disposal
			 as determined by the Secretary.
				(2)CompensationThe
			 Secretary shall compensate a seller described in paragraph (1) for costs
			 incurred by such seller under such paragraph in such amounts or at such rates
			 as the Secretary considers appropriate.
				(g)Regulations
				(1)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the Secretary shall prescribe rules to carry out the Program.
				(2)Expedited
			 procedures for rulemakingThe provisions of chapter 5 of title 5,
			 United States Code, shall not apply to regulations prescribed under paragraph
			 (1).
				(h)Direct spending
			 authority
				(1)In
			 generalThere is authorized to be appropriated and is
			 appropriated to the Secretary such sums as may be necessary to carry out the
			 Program.
				(2)Emergency
			 designationAmounts appropriated pursuant to paragraph (1) are
			 designated as an emergency requirement and necessary to meet emergency needs
			 pursuant to section 204(a) of S. Con. Res. 21 (110th Congress) and section
			 301(b)(2) of S. Con. Res. 70 (110th Congress), the concurrent resolutions on
			 the budget for fiscal years 2008 and 2009.
				
